Slip Op. 99-52

                   UNITED STATES COURT OF INTERNATIONAL TRADE
                    Before: Honorable R. Kenton Musgrave, Senior Judge

______________________________
                              :
THE PILLSBURY COMPANY,        :
                              :
            Plaintiff,        :
                              :
      v.                      :              Court No. 93-03-00161
                              :
THE UNITED STATES,            :
                              :
            Defendant.        :
______________________________:


                                          JUDGMENT

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT defendant United

States’ revocation of (1) the authority of plaintiff The Pillsbury Company (Pillsbury) to use the

Exporter’s Summary Procedure (ESP) in its duty drawback claims, and (2) Pillsbury’s blanket

waiver of pre-export notification requirements for substitution unused merchandise/same condition

drawback claims was contrary to law and void ab initio, and it is further;

       ORDERED, ADJUDGED AND DECREED THAT any same condition drawback claims

filed by Pillsbury concerning exports of fresh asparagus shall not be denied by defendant on the

ground that Pillsbury did not provide defendant with advance notice of exportation of such goods.



                                                     ____________________________________
                                                     R. KENTON MUSGRAVE, SENIOR JUDGE


Dated: June 23, 1999
       New York, NY